Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney or Record Bojan Popovic on 25 January 2022, see supporting interview summary.

The application has been amended as follows: 
Claim 1, line 17 has been amended: --a semi-circular protective apron…--;
Claim 1, line 24 has been amended to remove the word “entire”;
Claim 14, line 5 has been amended: --a semi-circular protective apron…--; and 
Claim 14, line 12 has been amended to remove the word “entire”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of claimed aspects to a protective animal collar, supported on a collar, with a semi-circular shape that only surrounds the lower portion of the animal’s head, as illustrated in Figures 2 & 3.
Hood arrangements supported about the head of the animal are well-known in the art (see, for example, disclosures to US 2513969, US 3742679, US 3248852, US 20060278177, US 20100206247, US9374983, US20180055008, US20140224189, US5996537, US20180116175). However, it would have destroyed the intended use of each device (to protect the pet’s head from rain) to flip the hood such that the device was supported underneath of the chin of the animal.
Other protective harnesses for blind animals include, for example, US 6367424, US 8707909, do not disclose a semi-circular panel extending below the chin of the animal (as illustrated in Figure 2 of the instant invention).
Each disclosure to US 20100043725 & US4799458 discloses another protective apparatus for an animal, but is silent to a semi-circular protective apron which extends underneath of the muzzle of the animal (jaw panel 80 is not semi-circular).
US 20100192871 discloses a semi-circular protective device (30) extending from a collar (10); however, the panel 30 is silent to radially spaced apart flexible reinforcing members, and works in the intended manner without such members. Additionally, due to its size, the teaching is lacking to provide the claimed reinforcements.
Similar “Elizabethan” pet collars (US 20110139091, US 20130055968, US 20120145093, US 20030150401, US 20150053147, DE 19629581, US 20160000040, US 
US 5787842 discloses an animal protective collar (10) with flexible restraining members (16); however, these flexible members are not within nor would it have been obvious to provide these members within a semi-circular protective apron.
The construction of the instant invention to not include encircling the back of the head of the animal is critical to allowing the animal to have more freedom of movement than the typical Elizabethan collar used for veterinary applications, as is evident to one of ordinary skill in the art.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/DAVID J PARSLEY/Primary Examiner, Art Unit 3643